Citation Nr: 1400235	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  11-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an inservice traumatic brain injury (TBI).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. D.B.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active service from April 1966 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2010 by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).

The Board notes that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has previously been characterized as whether new and material evidence has been received to reopen claims of entitlement to service connection for bipolar disorder and depression.  Further, the Board notes that the Veteran previously filed a claim for entitlement to service connection for anxiety.  The United States Court of Appeals for Veterans Claims has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issue of entitlement to service connection for residuals of an inservice TBI is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2007 rating decision denied the Veteran service connection for residuals of an inservice TBI essentially based on a finding that there was no evidence the Veteran suffered from the claimed condition in service.  

2.  Evidence received since the October 2007 rating decision is new and material, by itself, or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of an inservice TBI, and therefore raises a reasonable possibility of substantiating the issue on appeal.  

3.  An August 2001 rating decision, which was confirmed and continued in a June 2007 rating decision, denied the Veteran entitlement to service connection for bipolar disorder and hepatitis C, essentially based on a finding that there was no evidence that either disability was incurred in or caused by the Veteran's active service. 

4.  A June 2007 rating decision denied the Veteran entitlement to service connection for depression, essentially based on a finding that there was no evidence of a clinical diagnosis of depression.  

5.  Evidence received since the June 2007 rating decision is not new and material, as it relates to both the issues of entitlement to service connection for an acquired psychiatric disability and hepatitis C, and such claims cannot be reopened.  

CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of an inservice TBI, is final.  38 U.S.C.A. § 7105(c) (West 2002).  38 C.F.R. § 3.156(b) (2013).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for residuals of an inservice TBI.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The June 2007 rating decision which confirmed and continued the August 2001 denial of service connection for bipolar disorder and hepatitis C, and denied entitlement to service connection for depression, is final.  38 U.S.C.A. § 7105(c) (West 2002).  38 C.F.R. § 3.156(b) (2013).

4.  New and material evidence has not been received to reopen claims of entitlement to service connection for an acquired psychiatric disability and hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

Here, the VCAA duty to notify was satisfied by way of numerous letters sent to the Veteran in April 2007, June 2009, July 2009, November 2009, September 2010, and December 2011.  These letters informed the Veteran of what evidence is required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  The June 2009, July 2009, and September 2010 letters also provided the Veteran notice in compliance with Kent.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

The Board notes that the RO has obtained the Veteran's service treatment records and postservice private and VA outpatient treatment.  The Board notes that there is some indication from the record, and from the Veteran's hearing testimony, that he began to receive treatment at the VA Medical Center in the mid-1970s.  However, a March 2012 memorandum to the file notes that efforts were made to obtain VA treatment records from January 1975 through February 2009, but that no such records were available.  Upon review of the claims files, the Board finds that the insinuation that the Veteran received treatment at the VA Medical Center prior to 2009, may have been in error.  In this regard, the Board notes that the Veteran's treating psychiatrist at the VA Medical Center was previously in private practice, and treated the Veteran privately beginning in 1988, the records of which are associated with the claims file.  Further, the Veteran was afforded VA examinations pertaining to the issues decided herein in November 2010.  The Board notes that these examinations were conducted in conjunction with a review of the claims files and provide opinions with sufficient explanations of rationale.  The Board, therefore, finds the November 2010 VA examinations to be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the September 2012 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question, specifically as to the cause and symptoms of the Veteran's TBI, acquired psychiatric disability, and hepatitis C.  The Veteran was assisted at the hearing by an accredited representative from The American Legion and additional testimony was presented by Mr. D.B., a County Veterans Service Officer.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims discussed above.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Residuals of an Inservice TBI

An unappealed October 2007 rating decision denied the Veteran entitlement to service connection for a TBI, essentially on the basis that the evidence of record did not establish that he sustained such an injury inservice.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in July 2009, which was denied by the RO in a February 2010 rating decision; the Veteran has appealed.  

Evidence of record at the time of the October 2007 rating decision included the Veteran's service treatment records (STRs), postservice private treatment records, and statements by the Veteran in support of his claim.  The Veteran's STRs are silent for any complaints or treatment for a head injury during active service.  The private treatment records showed that the Veteran suffered from an acquired psychiatric disability, but did not establish that such disability was related to any history of head injury.  In his statements, the Veteran reported that while on active service he engaged in boxing matches and was also involved in many fights with civilians and other sailors, outside of his sanctioned boxing matches.  Also of record, is a photo of a trophy the Veteran won for boxing while at the Recruit Training Command, San Diego, California.  

Pertinent evidence received since the October 2007 rating decision, includes an August 2009 neuropsychological evaluation conducted at the Minneapolis VA Medical Center.  The report of this evaluation notes that the Veteran reported that he participated in approximately eight sanctioned boxing matches, during which he made consistent use of headgear, and did not report any loss of consciousness during these matches.  He also reported involvement in approximately 20 other physical altercations, some of which involved blows to the head, and he specifically reported one instance of loss of consciousness.  After a detailed evaluation, which included cognitive function testing, the provider noted that it was likely that the Veteran's previous head injuries contributed to traumatic brain injuries that were no more than mild in severity (concussion).  

As the Veteran's claim of service connection for residuals of an inservice TBI was previously denied on the basis that the evidence did not show the Veteran had suffered from a TBI during active service, for evidence to be new and material, it must relate to that unestablished fact (i.e. must show that the Veteran sustained a TBI during active service).

As the evidence received since the October 2007 rating decision includes the August 2009 neuropshyciolgical evaluation, establishing that the Veteran likely sustained mild TBIs (concussions) due to his reported head injuries, the Board finds that there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of an inservice TBI.  Additionally, this evidence raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a TBI must be reopened.  


Acquired Psychiatric Disability

The Veteran was initially denied entitlement to service connection for bipolar disorder in an August 2001 rating decision, essentially based on a finding that there was no evidence such disability was incurred in or caused by active service.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in March 2007, which was denied by the RO in a June 2007 rating decision, based on a finding that new and material evidence had not been submitted.  The June 2007 rating decision also denied the Veteran's claim of entitlement to service connection for depression.  The Veteran filed a July 2007 notice of disagreement and was issued an October 2007 statement of the case; however he failed to file a substantive appeal and did not submit new and material evidence within one year of the rating decision, and the decision is final.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in July 2009, which was denied by the RO in February 2010; the Veteran has appealed.  

Evidence of record at the time of the June 2007 rating decision included the Veteran's STRs, which are silent for any complaints or treatment for an acquired psychiatric disability.  Also of record at the time of the June 2007 rating decision were postservice private records.  The private treatment records show that the Veteran began receiving mental health treatment in 1988, 18 years following separation from active service, at which time he was given a diagnosis of bipolar disorder and was frequently noted to have associated symptoms of depression.  These private treatment records showed that the Veteran continued to receive sporadic private treatment, with some periods of inpatient treatment when he was noncompliant with his psychotropic medication, as well as inpatient substance abuse treatment for alcohol abuse, but these records provide no indication that the Veteran ever related the symptoms of his acquired psychiatric disability to his active service, or events that took place in active service.  Also of record at the time of the June 2007 rating decision were statements from the Veteran in which he asserted that his mental health symptoms first manifested during active service after he learned that his girlfriend at the time was pregnant, just prior to his separation, and that he was treated at the Tripler Army Medical Center on one occasion for a psychiatric consultation.  

Evidence received since the June 2007 rating decision includes additional statements from the Veteran in which he repeats his earlier assertions that his mental health symptoms began during active service and that he was treated on one occasion at Tripler Army Medical Center, and additional postservice private treatment records, as well as VA treatment records.  The private treatment records show that over the course of his mental health treatment history, the Veteran has been hospitalized, at times involuntarily, for periods of inpatient treatment in order to be evaluated for his medication or because he was exhibiting dangerous or bizarre behavior.  These records document symptoms inclusive of depression, but maintain that the Veteran's clinical diagnosis was bipolar disorder with recurrent alcohol abuse and personality disorder.  The VA treatment records show that the Veteran began receiving VA mental health treatment in 2009.  These records also frequently note that the Veteran suffers from symptoms of depression, which based on a reading of the treatment notes, is associated with his diagnosed bipolar disorder; there is no indication that the Veteran has been given a clinical diagnosis of depression separate from his bipolar disorder.  Contained within the VA treatment records is an August 2009 neuropsychological evaluation, which notes the Veterans reports of being "very depressed," but does not note a clinical diagnosis of depression.  Additionally, received since the June 2007 rating decision, are November 1998 Social Security Administration (SSA) records showing that at that time, the Veteran was awarded SSA disability benefits based on his acquired psychiatric disability.  

Also of record since the June 2007 rating decision is a 2010 VA examination which notes that, at that time, the Veteran was given a diagnosis of bipolar disorder and polysubstance dependency, as well as personality disorder.  The examiner noted that such conditions were less likely than not related to the Veteran's active service, as there is no evidence of treatment for a mental health disability during active service, or for many years after service.   

Additionally, received since the June 2007 rating decision are statements from S.W. a licensed social worker, who serves as the Veteran's case manager and a statement from the Veteran's brother.  In her statement, S.W., simply reports that the Veteran has reported to her, that his mental health symptoms first began while he was on active service and that he continues to receive treatment for such disability.  In his February 2011 statement, the Veteran's brother stated that following the Veteran's return to Minnesota, sometime after his separation from active service, he began exhibiting some personality changes, mood swings, and became difficult to get along with, and that such behavior continues to this day.  

The Board is unable to view any of the newly received evidence as new and material.  The VA treatment records and the November 2010 VA examination report simply document that the Veteran has continued to receive mental health treatment and that he has a current mental health disability, which at times manifests in symptoms of depression, but does not show that he has been given a clinical diagnosis of depression; nor do these records show that his acquired psychiatric disability was incurred in or caused by active service.  The SSA records do not indicate that the Veteran's acquired psychiatric disability is in anyway related to his active service.  Further, the additional statements from the Veteran are duplicative of statements of record at the time of the June 2007 rating decision, and the statements made by his treating social worker only document the Veteran's reports in his own statements already of record and the statement by his brother simply details symptoms of his acquired psychiatric disability and provides no affirmative evidence regarding when it first manifested.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened. 38 C.F.R. § 3.156(a) .

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  The new evidence does not materially show that the Veteran's acquired psychiatric disability was caused by his service; nor does it show that he has been given a clinical diagnosis of depression.  For these reasons, the Board concludes that the Veteran has not presented new and material evidence to reopen his claim. Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108 .

Hepatitis C

The Veteran was initially denied entitlement to service connection for hepatitis C in an August 2001 rating decision, essentially based on a finding that there was no evidence such disability was incurred in or caused by active service.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in March 2007, which was denied by the RO in a June 2007 rating decision, based on a finding that new and material evidence had not been submitted.  The Veteran filed a July 2007 notice of disagreement and was issued an October 2007 statement of the case; however he failed to file a substantive appeal and did not submit new and material evidence within one year of the rating decision, and the decision is final.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in December 2009, which was denied by the RO in December 2010; the Veteran has appealed.  

Evidence of record at the time of the June 2007 rating decision included the Veteran's STR's which were silent for any complaints or treatment related to hepatitis C.  Also of record at the time of the June 2007 rating decision were private treatment records showing the Veteran had a diagnosis of hepatitis C dating back to 1996.  April 1997 private treatment records indicate that the Veteran was being considered as a candidate for hepatitis C treatment; however, there were concerns regarding interactions between the hepatitis C medication and his prescribed psychotropic medications.  There is no indication the Veteran was started on hepatitis C treatment at that time.  March and May 2007 statements from the Veteran, of record at the time of the June 2007 rating decision, document his reports that exposure to blood in his face, lips, nose, and hands during sanctioned boxing matches and other physical altercations during his active service resulted in his diagnosis of hepatitis C. 

Evidence received since the June 2007 rating decision includes a September 2007 letter from the Veteran's private physician which reiterates the Veteran's reports that his exposure to blood during boxing matches and fights while on active service resulted in his hepatitis C, and his physician's statement that such a situation is plausible and should be considered.  Also received subsequent to the June 2007 rating decision are private and VA treatment records that show the Veteran continues to be monitored for his hepatitis C.  The private treatment records from a period of inpatient psychiatric treatment in November 2010, note that the Veteran had admitted to a past history of cocaine use.  The VA treatment records show that the Veteran has been referred for consultations to determine if hepatitis C treatment was appropriate, based on his other prescribed medications.  

Additionally, since the June 2007 rating decision, the Veteran has submitted numerous statements and testified at a September 2012 Board hearing.  In these statements and his testimony, he has again asserted that his exposure to blood during boxing matches and fights resulted in his hepatitis C diagnosis.  He has also reported that he does not have any other risk factors, specifically he has denied intravenous or intranasal drug use, tattoos, and piercings.  

The Veteran was afforded a VA examination in November 2010.  At that time, the examiner noted the Veteran reports of boxing and fighting, as well as his reports of lacerations to his hands; however, based on the lack of documentation of blood borne exposure in his STRs, the examiner opined that it was less likely than not that the Veteran's hepatitis C was related to his active service.  The examiner further noted that the Veteran had no history of blood transfusion, the Veteran denied any tattoos, having had sexual partners who had hepatitis C, and any history of intranasal drug use.  However, the Board notes that the Veteran has made conflicting reports regarding his history of intranasal drug/cocaine use.   The Board also notes that a VA record dated in March 2001 showed a history of three operations in 1980, 1985, and 1990, and the Veteran believed he had received blood transfusions each time.

The Board is unable to view any of the newly received evidence as new and material.  At the outset, the additional statements from the Veteran, made both in writing and at his September 2012 Board hearing, are duplicative of statements of record at the time of the June 2007 rating decision.  Additionally, the September 2007 letter from the Veteran's private physician simply reiterates the Veteran's own statements, which were already of record and considered by the RO in the June 2007 rating decision.  Further, the additional private treatment records and the new VA treatment records simply document that the Veteran has a diagnosis of hepatitis C and has continued to be monitored for such disability.  The November 2010 VA examination report specifically found that the Veteran's hepatitis C was not related to his active service, contrary to the Veteran's assertions of such.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened. 38 C.F.R. § 3.156(a) .

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hepatitis C.  The new evidence does not materially show that the Veteran's hepatitis was caused by his service.  For these reasons, the Board concludes that the Veteran has not presented new and material evidence to reopen his claim. Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108 .


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an inservice TBI.  To this extent, the appeal is granted.  

New and material evidence has not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  The appeal is denied.  

New and material evidence has not been received to reopen a claim of entitlement to service connection for hepatitis C.  The appeal is denied.  

REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.  

The Board notes that the Veteran was afforded a VA examination in November 2010 in relation to his claim to entitlement to service connection for residuals of an inservice TBI.  The examination report notes that the examiner found it less likely than not that the Veteran's cognitive deficits were related to a TBI in military service, in part because there was no evidence in his STRs that he had ever sustained a head injury or loss of consciousness or memory problems during active service.  The Board notes that this rationale is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Board notes that the Veteran has consistently asserted, and provided supporting evidence, that he participated in sanctioned boxing matches during active service.  Additionally, he has reported that he was involved in several physical altercations outside of the sanctioned boxing matches, during which he suffered blows to the head.  

Further, at his September 2012 Board hearing, the Veteran specifically testified that he did not seek medical treatment for injuries sustained during either the boxing matches or the non-boxing physical altercations, but would provide his own medical treatment or would sometimes be treated by a navy corpsman who was in attendance at the boxing match.  There is no indication from the November 2010 examiner's opinion and rationale that he considered the Veteran's lay statements regarding in service head injuries.  As such, the Board finds that a new VA examination, coupled with a complete review of the claims file, is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present residuals of a claimed in-service TBI.  The claims folders should be made available to and be reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner should assume that the Veteran is a reliable historian with regard to head injuries sustained while on active service.  Please also note the Veteran's testimony as to boxing activities prior to service and any information of post-service head injuries if appropriate. 

Based on examination and a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has any diagnosed disability caused by the residuals of the claimed in-service TBI.  A complete rationale for all opinions expressed should be provided.  

2.  The RO and AMC should ensure that all requested development is completed and then readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be given an opportunity to respond before the claims files are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


